DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 07/22/2020.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.
Claims 10-20 are withdrawn from further consideration as being drawn to nonelected group. 
Claims 1-9 have been examined.


Election/Restrictions
Applicant’s election with traverse of group I, claims 1-9 in the reply filed on 06/29/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakun (US 20170357980), in view of Chavarria (US 20180342001), further in view of Chutorash (US 20100280956).
Regarding claim(s) 1, Bakun discloses:
           a memory including a user vehicle profile associated with an identified user of a vehicle (By disclosing, a system memory component 506 ([0077]-[0078] of Bakun); “As part of the registration process, authentication system 104 creates a user profile 106. User profile 106 is specific to the user and stores authentication information of the user.” ([0015] of Bakun)); 
           a side mirror of the vehicle (By disclosing, “In another embodiment, authentication system 104 also collects data for settings of various devices in vehicle 102. Example data may include …, interior and exterior mirror position” ([0021] of Bakun)), 
           at least one of a steering wheel and/or a turn signal of the vehicle (By disclosing, “Various sensors associated with the vehicle may detect various data corresponding to a user (e.g., a driver or passenger) in the vehicle. Sensors may be audio sensors, visual sensors, movement sensors, heat sensors, weight sensors, pressure sensors, biometric sensors, etc., that detect different types of data. Data may include … position of hands on steering wheel” ([0010] of Bakun)); and 
           at least one processor coupled in communication with the memory, the network interface of the side mirror, and the at least one of the steering wheel and/or the turn signal (By disclosing, a processing component 504 ([0077]-[0078], [0010] of Bakun)); 
            wherein the at least one processor is configured to: 
            capture vehicle data associated with the at least one of the steering wheel and/or the turn signal during a driving session of a user driving the vehicle (By disclosing, “The disclosure provides systems, methods, and computer program products for using a vehicle as an authentication device in different transactions. Various sensors associated with the vehicle may detect various data corresponding to a user (e.g., a driver or passenger) in the vehicle. Sensors may be audio sensors, visual sensors, movement sensors, heat sensors, weight sensors, pressure sensors, biometric sensors, etc., that detect different types of data. Data may include biometrics of a user, weight of the user, voice of a user, temperature setting of the vehicle, music selection (e.g., radio station, connection to Bluetooth device, type of music or content, etc.), seat adjustment/location, mirror(s) adjustment/location, position of hands on steering wheel, GPS setting or destination setting on vehicle navigation system, height of user when sitting in vehicle seat (or equivalently distance of user head to vehicle interior roof), driving mode setting (e.g., economy, sport, performance, etc.), and the like. The detected data may then be communicated to an authentication system for analysis and comparison with data consistent with the user.” ([0010] of Bakun));
            in response to a request to authenticate the user driving the vehicle, compare the vehicle data captured during the driving session to the user vehicle profile stored in the memory for the identified user of the vehicle (By disclosing, “At operation 202, data from the data sensors is received. For example, authentication system 104 receives biometric data, device settings data, or portable vehicle instrument data associated with one or more users that entered, activated, or began using vehicle 102. In one instance, authentication system 104 receives data from biometric detector 110 that measures the person's heartbeat, scans fingerprint(s), scans hand geometry, scans retina or iris, analyzes voice patterns, etc., or a combination of the above. In another instance, device settings detector 118 senses one or more device settings associated with the person, and provides the authentication system 104 with the data associated with the device settings. In another example, portable vehicle instrument detector 121 receives data that identifies the portable vehicle instrument. At operation 204, the data is compared to the data stored in the authentication system to authenticate the user. For example, authentication system 104 compares the biometric data, device settings data or data associated with the portable vehicle instrument received in operation 202 to biometric data 112, device settings data 116 and/or portable vehicle instrument data 122. If authentication system 104 identifies a match between the data received in operation 202 and the data stored in the authentication system, the user is authenticated” ([0059]-[0060], [0010] and Fig. 2 of Bakun)); and
             when the vehicle data captured during the driving session substantially matches the user vehicle profile, thereby indicating authentication of the user driving the vehicle as the identified user (By disclosing, “At operation 202, data from the data sensors is received. For example, authentication system 104 receives biometric data, device settings data, or portable vehicle instrument data associated with one or more users that entered, activated, or began using vehicle 102. In one instance, authentication system 104 receives data from biometric detector 110 that measures the person's heartbeat, scans fingerprint(s), scans hand geometry, scans retina or iris, analyzes voice patterns, etc., or a combination of the above. In another instance, device settings detector 118 senses one or more device settings associated with the person, and provides the authentication system 104 with the data associated with the device settings. In another example, portable vehicle instrument detector 121 receives data that identifies the portable vehicle instrument. At operation 204, the data is compared to the data stored in the authentication system to authenticate the user. For example, authentication system 104 compares the biometric data, device settings data or data associated with the portable vehicle instrument received in operation 202 to biometric data 112, device settings data 116 and/or portable vehicle instrument data 122. If authentication system 104 identifies a match between the data received in operation 202 and the data stored in the authentication system, the user is authenticated” ([0059]-[0060], [0010] and Fig. 2 of Bakun)).       
            Bakun does not expressly disclose:
            a token associated with the user vehicle profile;
           the side mirror including a network interface configured to wirelessly emit the token;
           causing the token to be emitted from the network interface of the side mirror when the user is authenticated.  
           However, Chavarria teaches:
           a token associated with the user vehicle profile (By disclosing, “One exemplary method includes authenticating a user to a vehicle where the user is associated with a payment account and, after the user is authenticated, loading, by a computing device, a profile associated with the user to the vehicle where the profile includes a payment credential associated with the payment account and at least one vehicle control.” which teaches that user payment credentials associate with user vehicle profile (Abstract of Chavarria); and “The payment account includes a payment credential (or multiple payment credentials) (e.g., a primary account number (PAN), a token, etc.) that can be used by the consumer 112 to perform payment account transactions at desired merchants, such as at the merchant 102” ([0015] of Chavarria));
           causing the token to be provided to a merchant when the user is authenticated (By disclosing, “One exemplary method includes authenticating a user to a vehicle where the user is associated with a payment account and, after the user is authenticated, loading, by a computing device, a profile associated with the user to the vehicle where the profile includes a payment credential associated with the payment account and at least one vehicle control.” (Abstract of Chavarria); and “the vehicle 118 is configured (by the vehicle controller 120) (broadly, as a payment device) to provide the payment credential for the consumer's payment account to the merchant 102.” ([0036] of Chavarria)).
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of when the vehicle data captured during the driving session substantially matches the user vehicle profile, thereby indicating authentication of the user driving the vehicle as the identified user as disclosed by Bakun, in view of Chavarria to include a token associated with the user vehicle profile and include techniques of causing the token to be provided to a merchant when the user is authenticated. Doing so would result in an improved invention because this would allow the user to perform a purchase transaction with a merchant by using a vehicle, so the user does not need to get off the vehicle or present the credit card to a merchant to purchase, thus improving the user convenience of the claimed invention. 
          And Chutorash teaches:
           the side mirror including a network interface configured to wirelessly emit the payment credential (By disclosing, “Vehicle control system 106 is shown to include includes a transceiver 618 which may be configured to allow for the transfer of credit card or other purchase information regarding via wireless communications. According to an exemplary embodiment, transceiver 618 may be configured for installation inside a side-view mirror, rear view mirror, or another structure held up and/or somewhat away from other electronics of vehicle 100” ([0114] of Chutorash)). 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of using a token to represent the payment credential of a user, in view of Chavarria to include techniques of the side mirror including a network interface configured to wirelessly emit the payment credential. Doing so would result in an improved invention because this would utilize the side mirror as a transceiver to communicate with the merchant to perform a transaction, thus improving the functionality of the claimed invention. 
            
Regarding claim(s) 2, Bakun discloses:
          wherein the system includes the steering wheel of the vehicle; wherein the steering wheel includes at least one sensor; and wherein the at least one processor is configured to capture the vehicle data from said at least one sensor during the driving session (By disclosing, “Various sensors associated with the vehicle may detect various data corresponding to a user (e.g., a driver or passenger) in the vehicle. Sensors may be audio sensors, visual sensors, movement sensors, heat sensors, weight sensors, pressure sensors, biometric sensors, etc., that detect different types of data. Data may include biometrics of a user, weight of the user, voice of a user, temperature setting of the vehicle, music selection (e.g., radio station, connection to Bluetooth device, type of music or content, etc.), seat adjustment/location, mirror(s) adjustment/location, position of hands on steering wheel” ([0010] of Bakun)).  

Regarding claim(s) 3, Bakun discloses:
          wherein the at least one processor is further configured to identify the captured vehicle data to the user based on at least one of a key fob specific to the user and/or a communication device associated with the user (By disclosing, “During the registration process, the authentication system 104 registers or associates a person with vehicle 102 such that the authentication system 104 can verify the identity of the person at a later time, such as during the verification process. As part of the registration process, authentication system 104 creates a user profile 106. User profile 106 is specific to the user and stores authentication information of the user.” ([0015] of Bakun); and “In another example, vehicle 102 may include one or more portable vehicle instruments. Example portable vehicle instruments may be a key or a fob of vehicle 102 which is provided by the vehicle manufacturer. The authentication system 104 may also use these portable vehicle instruments to authenticate a person to vehicle 102” ([0022] of Bakun)).  


Regarding claim(s) 5, Bakun discloses:
          a seat of the vehicle, the seat including at least one sensor configured to capture a weight of the user when sitting in the seat; and wherein the user vehicle profile includes a weight for the identified user (By disclosing, “the authentication system 104 collects information that identifies the person, such as, one or more biometrics, device settings, etc., and associates the collected information with the user profile 106.” ([0017] of Bakun); and “authentication system 104 also collects data for settings of various devices in vehicle 102. Example data may include the seat adjustment/location data, the pressure on a seat from a weight of the user” ([0021] of Bakun)).  

Regarding claim(s) 7, Bakun discloses:
         an entertainment system of the vehicle; and wherein the user vehicle profile includes a pattern of inputs to the entertainment system by the identified user (By disclosing, “the authentication system 104 collects information that identifies the person, such as, one or more biometrics, device settings, etc., and associates the collected information with the user profile 106.” ([0017] of Bakun); and “authentication system 104 also collects data for settings of various devices in vehicle 102. Example data may include …, music selection (e.g., radio station, connection to Bluetooth device, type of music or content, etc.)” ([0021] of Bakun)).  

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakun (US 20170357980), in view of Chavarria (US 20180342001), further in view of Chutorash (US 20100280956), and Phillips (US 20190126935).
Regarding claim(s) 4, Bakun discloses:
          wherein the system includes the steering wheel; and wherein the user vehicle profile includes: at least one of a hand position of the identified user on the steering wheel and a pressure applied, by the identified user, to the steering wheel (By disclosing, “Various sensors associated with the vehicle may detect various data corresponding to a user (e.g., a driver or passenger) in the vehicle. Sensors may be audio sensors, visual sensors, movement sensors, heat sensors, weight sensors, pressure sensors, biometric sensors, etc., that detect different types of data. Data may include …, position of hands on steering wheel, …. The detected data may then be communicated to an authentication system for analysis and comparison with data consistent with the user.” ([0010] of Bakun)).
          Bakun does not expressly disclose:
          wherein the system includes the turn signal of the vehicle;
          wherein the user vehicle profile includes: a usage of the turn signal by the identified user. 
           However, Phillips teaches:
          wherein the system includes the turn signal of the vehicle; and wherein the user vehicle profile includes: a usage of the turn signal by the identified user (By disclosing, “OBD-2 is an improvement over OBD-I in both capability and standardization. All cars manufactured after 1996 are required to have an OBD-2 port.” ([0005] of Phillips); “A device such as an OBD-2 device with an accelerometer, GPS, and cellular/wireless communications connected to a vehicles OBD-2 port and/or any communication means, wired or wireless that can detect vehicle system signals is one method for determining driver habits and performance. Vehicle signals indicating lights, turn signals, braking activity, window position, gas pedal position and overall vehicle systems are used for impaired driving detection.” ([0288] of Phillips); and “The unique driver profile includes unique behavior patterns of the driver comprising “habit evidence” to determine if a driver may be impaired.” (Abstract of Phillips)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Bakun in view of Phillips to include techniques of wherein the system includes the turn signal of the vehicle; and wherein the user vehicle profile includes: a usage of the turn signal by the identified user.  Doing so would result in an improved invention because this would allow the usage pattern of the turn signals of the user being used to authenticate the identity of the user, thus improving the accuracy of the user authentication. 

Regarding claim(s) 9, Bakun discloses:
          the system of claim 1, further comprising the vehicle, the steering wheel of the vehicle; wherein the vehicle includes the memory, the side mirror, the steering wheel, and the at least one processor (By disclosing, vehicle 102 includes an authentication system 104 (Fig. 1A of Bakun); “authentication system 104 also collects data for settings of various devices in vehicle 102. Example data may include the seat adjustment/location data, the pressure on a seat from a weight of the user, interior and exterior mirror position, preferred radio station, preferred climate/temperature, music selection (e.g., radio station, connection to Bluetooth device, type of music or content, etc.), position of hands on steering wheel” ([0021] of Bakun); a system memory component 506 ([0077]-[0078] of Bakun); and a processing component 504 ([0077]-[0078], [0010] of Bakun)).
          Bakun does not expressly disclose:
          the system of claim 1 further comprising the turn signal of the vehicle; and the vehicle includes the turn signal. 
          However, Phillips teaches:
          the system of claim 1 further comprising the turn signal of the vehicle; and the vehicle includes the turn signal (By disclosing, “A device such as an OBD-2 device with an accelerometer, GPS, and cellular/wireless communications connected to a vehicles OBD-2 port and/or any communication means, wired or wireless that can detect vehicle system signals is one method for determining driver habits and performance. Vehicle signals indicating lights, turn signals, braking activity, window position, gas pedal position and overall vehicle systems are used for impaired driving detection.” ([0288] of Phillips)). 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Bakun in view of Phillips to include turn signals in the vehicle system.  Doing so would result in an improved invention because this would allow the usage pattern of the turn signals of the user being used to authenticate the identity of the user, thus improving the accuracy of the user authentication. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakun (US 20170357980), in view of Chavarria (US 20180342001), further in view of Chutorash (US 20100280956), and Ricci (US 20180013211).
Regarding claim(s) 6, Bakun does not expressly disclose:
          wherein the network interface includes a near-field communication (NFC) interface; and wherein the driving session is defined by a presence of the user in the seat of the vehicle as determined by the at least one sensor of the seat.  
          However, Ricci teaches:
          wherein the network interface includes a near-field communication (NFC) interface (By disclosing, “The device 400 can have one more antennas 1904, for use in wireless communications such as …, Near-Field Communication (NFC)” ([0146] and Fig. 4C of Ricci)); and 
          wherein the driving session is defined by a presence of the user in the seat of the vehicle as determined by the at least one sensor of the seat (By disclosing, “In steps 4408, 4424, the vehicle 100 can sense the presence of a driver or passenger, respectively. The internal sensors 5437 may sense the presence of a person within the vehicle 100” ([0239] and Fig. 44 of Ricci); and “A passenger may enter the vehicle 100. The vehicle 100 may sense the presence of the passenger by receiving a phone signal, by receiving sensor data from sensors associated with the passenger (e.g., activation of the airbag, heat, weight, etc.), etc” ([0248] of Ricci)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Bakun in view of Ricci to include techniques of wherein the network interface includes a near-field communication (NFC) interface; and wherein the driving session is defined by a presence of the user in the seat of the vehicle as determined by the at least one sensor of the seat.  Doing so would result in an improved invention because this would leverage the benefits of using NFC of the vehicle to communicate (e.g. convenient, versatile, seamless communication between devices, more secure than credit cards, etc.). Doing so would also allow the vehicle to capture vehicle data of the driver when the driver is actually in the vehicle, thus improving the accuracy of the capturing of the user vehicle data. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakun (US 20170357980), in view of Chavarria (US 20180342001), further in view of Chutorash (US 20100280956), and Lee (US 20180285881).
Regarding claim(s) 8, Bakun does not expressly disclose:
          a touchscreen device of the vehicle configured to display a pay option to the user driving the vehicle and to accept an input to the pay option by the user driving the vehicle, and to provide the input to the pay option to the at least one processor; and 
          wherein the at least one processor is configured to receive the input to the pay option as the request to authenticate the user driving the vehicle.  
          However, Lee teaches:
          a touchscreen device of the user device configured to display a pay option to the user and to accept an input to the pay option by the user, and to provide the input to the pay option to the at least one processor; and wherein the at least one processor is configured to receive the input to the pay option as the request to authenticate the user (By disclosing, “The display 620 may include a touch screen and may receive, for example, a touch, gesture, proximity, or hovering input using an electronic pen or a part of a user's body. The display 620 may output a graphic user interface (GUI) based on various types of software (e.g., a payment application or the like) and may obtain a user input through the GUI” ([0126] and Fig. 6 of Lee); and “the processor 690 may receive a user input (e.g., the selection of payment card) associated with the GUI screen of a payment application and may perform user authentication(e.g., user authentication using the biometric sensor 654, or the like).” ([0144] of Lee)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of conducting a payment using the computing device in a vehicle by a user driving the vehicle, in view of Lee to include a touchscreen device of the user device configured to display a pay option to the user and to accept an input to the pay option by the user, and to provide the input to the pay option to the at least one processor; and wherein the at least one processor is configured to receive the input to the pay option as the request to authenticate the user. Doing so would result in an improved invention because this would allow the user to store a plurality of payment options in the vehicle to perform a transaction, thus improving the user convenience of the claimed invention. Doing so would also improve the security of the transaction by authenticating the user before perform the transaction. 






                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170272418 to Kim for disclosing performing authentication analysis by a vehicle system to conduct transactions using the vehicle. 
US 20200353882 to Beiser for disclosing authenticating the identity of a user driving a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685